DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-3; therefore, only claims 4-21 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble (US 5,533,304).
In regards to claim 4, Noble discloses of a method for orienting a sector frame on a substrate, comprising the step of manipulating a plurality of adjustable joints (for example pivot housing 16, pivot clamps 34, see Figs 1-3, 7-8) of the sector frame to orient an antenna pipe in a substantially vertical orientation; wherein the sector frame comprises a plurality of structural members, the plurality of structural members including the antenna pipe (for example mounting posts 32) for the mounting of electronic equipment (for example antennas via mounting plates 38) and a face pipe (for example cross member 28) along which the antenna pipe (32) is disposed, the antenna pipe (32) and the face pipe (28) forming an antenna pipe array (for example see Figs 1-3); and wherein the plurality of adjustable joints (16, 34) of the sector frame are operable to provide rotation of the entire antenna pipe array in at least two directions selected from: rotation about a normal axis, the normal axis being normal to the substrate; rotation about a transverse axis perpendicular to the normal axis; and rotation about a longitudinal axis perpendicular to both the normal axis and the transverse axis (for example see rotations in Figs 1, 3), wherein at least one of the adjustable joints (for example 34) of the sector frame connect the antenna pipe (32) to the face pipe (28, for example see Figs 1-3), and wherein the antenna pipe array remains in a substantially planar arrangement when rotated about each of the selected axes (for example see Figs 1, 3, remains planar as rotated about the axes).  
In regards to claim 5, Noble discloses of the method of Claim 4, wherein a joint selected from the plurality of adjustable joints (16, 34) of the sector frame corresponds to the connection between two structural members of the sector frame, the joint having two fasteners (for example see fasteners 36 and 21) disposed along one of the two structural members, a first fastener and a second fastener being repositionable within the joint,In re: Heath et al. Application No. 16/906,353Filing Date: June 19, 2020Page 3 of 17wherein the one of the two structural members experiences a rotation or a translation within the joint corresponding to a selection of a position for the first fastener and the second fastener (for example see Figs 1-7 and Column 2 Line 60 – Column 3 Line 3; adjustable fasteners 21 used to maintain/allow 28 to be rotated in desired position and adjustable fasteners 36 all 32 to pivot about 28).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US 5.533.304) in view of McCracken (US 6,229,497).
In regards to claim 6, Noble discloses of a sector frame, comprising a plurality of structural members (for example mounting posts 32, cross member 28, cylindrical projection 30), the plurality of structural members including one or more adjustable structural members, an antenna pipe (for example mounting posts 32) for the mounting of electronic equipment (for example antennas via mounting plates 38), and a face pipe (for example cross member 28) along which the antenna pipe (32) is disposed, the antenna pipe and the face pipe forming an antenna pipe array (for example see Figs 1-3); a plurality of adjustable joints (for example pivot clamps 34, pivot housing 16) disposed between the one or more adjustable structural members and the antenna pipe array (see Figs 1-7); and a base (for example 14) forming a base contact surface with a planar substrate (for example see mast 12), wherein the one or more adjustable structural members includes a post (for example see cylindrical projection 30), the post (30) extending upwardly and generally perpendicularly from the base and attaching to the face pipe (28) of the antenna pipe array (for example see Figs 1-6), and wherein the adjustable joints (34, 16) of the sector frame are operable to provide rotation of the antenna pipe array in at least two directions selected from: rotation about a normal axis, the normal axis being normal to the substrate; rotation about a transverse axis perpendicular to the normal axis; and rotation about a longitudinal axis perpendicular to both the normal axis and the transverse axis (for example see rotations in Figs 1, 3).  
However, Noble does not explicitly disclose of the wherein the one or more adjustable structural members includes a first post and a second post, each post extending upwardly and generally perpendicularly from the base and attaching to the face pipe of the antenna pipe array. 
McCracken discloses of a sector frame, comprising a plurality of structural members; a base (for example see 76s) forming a base contact surface with a planar substrate (for example 69), wherein the structural members includes a first post (for example 52) and a second post (for example 54), each post extending upwardly and generally perpendicularly from the base (for example 76) and for attaching to antenna or antenna pipe array (for example see Figs 6-9, Column 1 Lines 18-20 and Column 4 Lines 23-39; shafts 52 and 54 are for antenna mounting). 
It would have been obvious to one of ordinary skill in the art to have first and second posts extending upwardly and generally perpendicularly from a base as taught by McCracken for providing a secure and stable antenna mounting structure.
In regards to claim 7, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein the antenna pipe array is operable to rotate up to about 10 degrees in each of the at least two directions (for example see Figs 1, 3 of Noble; more than 10 degrees of potential rotation illustrated).  
In regards to claim 8, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein the antenna pipe array is configured to remain substantially planar throughout the rotation in the at least two directions (for example see Noble Figs 1, 3, remains planar as rotated about the axes).  
In regards to claim 10, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein each adjustable joint (for example 16, 34 of Noble) of the sector frame comprises a connection with a first structural member and a second structural member; and fasteners (for example 36, 21 of Noble) disposed along a repositionable structural member selected from the first structural member and the second structural member; wherein a first fastener is repositionable to a first position and a second position (for example see Noble Fig 1, adjustable fasteners 36 allow mounting post 32 to pivot about cross member 28); wherein a second fastener is repositionable to a third position and a fourth position (for example see Noble Fig 3, adjustable fasteners 21 allow cross member 28 to pivot about the pivot housing 16 via cylindrical projection 30); and wherein the repositionable structural member experiences a rotation or a translation corresponding to a selection of the positions of the first fastener and the second fastener (for example see Figs 1-7 of Noble).  
In regards to claim 11, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein the adjustable joint of the sector frame corresponds to the connection between two structural members of the sector frame, the joint having two fasteners (for example see adjustable fasteners 36, 21 of Noble) disposed along one of the two structural members, a first fastener and a second fastener being repositionable within the joint (16, 34) to be arranged in a staggered position (when the fasteners 36, 21 are loosened and offset it will create a staggered position), wherein the one of the two structural members experiences a rotation within the joint corresponding to the staggered position (for example see Figs 1-7 of Noble, when the fasteners 36, 21 are loosened the structural members experience rotation (pivoting) within the joints 16, 34).  
In regards to claim 14, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein the base (72, 68, 76 of McCracken) comprises a ballast tray (for example see Column 4 Line 60 – Column 5 Line 14 of McCracken, weights loaded onto the platforms/bases).  
In regards to claim 15, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein the base is configured for attachment to an extension (for example platforms 68, 72 of McCracken), the extension operable to reduce a mean contact pressure between the base and the substrate (69, for example see Figs 6-9; the addition of the platforms (and their additional bases 69 and the weight added to the platforms) will distribute the weight across the substrate and reduce the mean pressure).  
In regards to claim 16, Noble in view of McCracken disclose of the sector frame of Claims 6, wherein the base (76 of McCracken) is configured for attachment to an extension (for example platforms 68, 72 of McCracken), the extension operable to increase the resistance of the sector frame to overturning under wind loads (for example see McCracken Column 5 Lines 8-18).  
In regards to claim 17, Noble in view of McCracken disclose of the sector frame of Claims 6, wherein the base (76 of McCracken) is configured for attachment to an extension (for example platforms 68, 72 of McCracken), the extension configured to contain ballast (for example see Column 4 Line 60 – Column 5 Line 14 of McCracken, weights (ballast) loaded onto the platforms).  
In regards to claim 18, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein the base (76 of McCracken) is configured for attachment to an extension (for example see platforms 68, 72 of McCracken), the extension forming an extension contact surface with the substrate (69, for example see Figs 6, 8-9 of McCracken, the extension of the platforms 68, 72 requires additional bases 76 that result in more contact surface with the substrate).  
In regards to claim 19, Noble in view of McCracken disclose of the sector frame of Claims 6, wherein the base is configured for attachment to an extension (for example platforms 68, 72), wherein the sector frame and the base have a combined first weight distributed over a first contact area with the substrate to achieve a first mean contact pressure; wherein, if the extension (68, 72) is attached, the sector frame, the base, and the extension have a combined second weight distributed over a combined second contact area with the substrate to achieve a second mean contact pressure; and wherein the second mean contact pressure is less than the first mean contact pressure (for example see Figs 6, 8-9 of McCracken; the addition of the platforms 68, 72 requires additional bases 76 and will hold weights that result in more contact surface, less contact pressure and weight distributed with the substrate 69).  
In regards to claim 20, Noble in view of McCracken disclose of the sector frame of Claim 6, wherein the base is configured for attachment to an extension (for example platforms 68, 72 of McCracken), wherein the sector frame and the base have a combined first weight distributed over a first contact area with the substrate (69) to achieve a first maximum contact pressure at a point along the first contact area; wherein, if the extension (68, 72) is attached, the sector frame, the base, and the extension have a combined second weight distributed over a combined second contact area with the substrate to achieve a second maximum contact pressure at a point along the combined second contact area; and wherein the second maximum contact pressure is less than the first maximum contact pressure (for example see Figs 6, 8-9 of McCracken; the addition of the platforms 68, 72 requires additional bases 76 and will hold weights that result in more contact surface, less contact pressure and weight distributed with the substrate 69).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US 5,533,304) in view of McCracken (US 6,229,497) as applied to claim 11 above, and further in view of Skrepcinski et al. (US 2016/0211569).
In regards to claims 12 and 13, Noble in view of McCracken disclose of the sector frame of Claim 11 as found within the explanation above.
However, Noble and McCracken do not explicitly disclose of wherein the first fastener is repositionable within an elongated slot; and wherein the first fastener and the second fastener are U-bolts.  
Skrepcinski discloses of a sector frame (for example 11, 11’), comprising a plurality of structural members, the plurality of structural members including an antenna pipe (for example see vertical pipes 69 and Paragraphs 0047, 0052-0053) for the mounting of electronic equipment and a face pipe (for example see horizontal pipes in Figs 4-7) along which the antenna pipe is disposed, the antenna pipe and the face pipe forming an antenna pipe array; a plurality of adjustable joints (for example brackets 13, 15, 29, 31, 37, 39 and other unlabeled connections in Figs 1-11) disposed between a plurality of adjustable structural members selected from the plurality of structural members; and a base (for example comprising 13, 15, 100) forming a base contact surface with a planar substrate (for example see 102 and Figs 1-7, 10-11, base is creating contact with example vertical planar substrates of 102); wherein the adjustable joints of the sector frame are operable to provide rotation (for example at least see Figs 1-11, Abstract and Paragraphs 0040, 0052-0053) of the antenna pipe array in at least two directions selected from: rotation about a normal axis, the normal axis being normal to the substrate; rotation about a transverse axis perpendicular to the normal axis; and rotation about a longitudinal axis perpendicular to both the normal axis and the transverse axis (for example see Figs 1-11 and Paragraphs 0035-0057); wherein the adjustable joint of the sector frame corresponds to the connection between two structural members (for example see the various tubes/pipes in Figs 1-11) of the sector frame, the joint having two fasteners (for example the various u-bolts in Figs 1-11) disposed along one of the two structural members, a first fastener and a second fastener (for example see the various u-bolts in Figs 1-11) being repositionable within the joint to be arranged in a staggered position, wherein the one of the two structural members experiences a rotation within the joint corresponding to the staggered position (for example see Figs 1-11, tightening/loosening the u-bolts and/or positioning them higher/lower in the slots they are fed through will create staggered positions); and further comprising: wherein the first fastener is repositionable within an elongated slot (for example see Figs 1, 4, 10, brackets 27, 29, 37, 39 the u-bolts are run through an elongated slotted opening) and wherein the first fastener and the second fastener are U-bolts (for example see Figs 1-11 and Paragraphs 0011, 0043, 0047, 0054, 0057).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have one of the fasteners comprising u-bolts with one of the fasteners repositionable within an elongated slot as taught by Skrepcinski for providing added adjustability by having space/sliding tolerance in the slot and the staggering of the u-bolts to provide more precise positioning of the antennas. 

Allowable Subject Matter
Claim 21 is allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 21, the prior art does not disclose of a sector frame, comprising a plurality of structural members, the plurality of structural members including an antenna pipe for the mounting of electronic equipment and a face pipe along which the antenna pipe is disposed, the antenna pipe and the face pipe forming an antenna pipe array; a plurality of adjustable joints disposed between a plurality of adjustable structural members selected from the plurality of structural members; and a base forming a base contact surface with a substrate; wherein the plurality of adjustable structural members includes a first post, a second post, and a tieback pipe, the first and second posts extending upwardly and generally perpendicularly from the base and attaching to the face pipe of the antenna pipe array, the tieback pipe extending at an angle from the base and attaching to the face pipe of the antenna pipe array, wherein the adjustable joints of the sector frame are operable to provide rotation of the entire antenna pipe array in at least two directions selected from: rotation about a normal axis, the normal axis being normal to the substrate; rotation about a transverse axis perpendicular to the normal axis; and rotation about a longitudinal axis perpendicular to both the normal axis and the transverse axis,In re: Heath et al. Application No. 16/906,353Filing Date: June 19, 2020Page 7 of 17wherein the face pipe of the antenna pipe array is attached to the first post with a first adjustable post joint; wherein the face pipe of the antenna pipe array is attached to the second post with a second adjustable post joint; wherein the face pipe of the antenna pipe array is attached to the tieback pipe with an adjustable pipe joint; and wherein the first adjustable post joint, the second adjustable post joint, and the adjustable pipe joint are operable to rotate the antenna pipe array about the normal axis, the transverse axis, and the longitudinal axis, nor would it have been obvious to one of ordinary skill in the art to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the prior art does not disclose of the sector frame of Claim 6, wherein the face pipe of the antenna pipe array is attached to the first post with a first adjustable post joint; wherein the face pipe of the antenna pipe array is attached to the second post with a second adjustable post joint; and wherein the first adjustable post joint and the second adjustable post joint are operable to rotate the antenna pipe array about the normal axis, the transverse axis, and the longitudinal axis, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844